Citation Nr: 0122506	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  00-21 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for bronchogenic 
carcinoma as a result of exposure to herbicides, for 
accrued benefit purposes.  

2. Entitlement to service connection for the cause of death 
of the veteran.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The veteran had active service from December 1963 to January 
1971.  By administrative decision dated in October 1999, the 
period from December 1963 to December 1966 was found to be 
honorable service.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Muskogee, Oklahoma,  Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

In an April 2000 rating decision, the RO denied the 
appellant's claims for service connection for the cause of 
the veteran's death and service connection for bronchogenic 
carcinoma on an accrued benefits basis.  In a notice of 
disagreement dated in May 2000, the appellant stated her 
intent to appeal the denials of both claims.  However, the RO 
sent the appellant a statement of the case that did not 
include explanation or the laws and regulations pertaining to 
accrued benefits claims.  Therefore, the RO must send the 
appellant an appropriate statement of the case and afford the 
appellant an opportunity to complete the appeal procedures 
for her claim based on accrued benefits.  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).

Furthermore, there has been a significant change in the law 
during the pendency of this appeal. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 1 114 Stat. 2096 (Nov. 
9, 2000).  Among other provisions, this law rewrites the 38 
U.S.C. §§ 5 100-5107 "duty to assist" provisions, and 
requires the Secretary to provide additional assistance in 
developing all facts pertinent to a claim for benefits under 
title 38 of the United States Code.  Because this change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date, it is applicable to the appellant's claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 1991 and Supp.2001) 
and implementing regulations at 66 Fed.Reg. 45620-45632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this matter is REMANDED for the following 
action:

1. The RO should contact the appellant 
and her representative and ascertain 
if there exists records of any VA or 
non-VA medical treatment for the 
disorder at issue that is not 
evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate 
them with the claims folder.  

2. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
is completed. In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
and implementing regulations at 66 
Fed.Reg. 45620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§ 3.159) are fully complied with and 
satisfied. 

3. Following such development, the RO 
should review and readjudicate the 
claims.  If any such action does not 
resolve the claims, or if the RO 
chooses to take no additional 
development action, the RO shall issue 
the appellant a Supplemental Statement 
of the Case pertaining to that issues. 
The Supplemental Statement of the Case 
should also address the appellant's 
claim based on accrued benefits. The 
appellant should be provided the 
opportunity to complete the appeal by 
filing a Substantive Appeal (VA Form 
9) with respect to the accrued 
benefits claim.  The appellant should 
be given notice of, and appropriate 
opportunity to exercise, her appeal 
rights with regard to all claims.  
Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



